         Case 1:20-cv-00824-DLF Document 14 Filed 03/27/20 Page 1 of 16



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,

                     Plaintiff,

                v.

 UNITED TECHNOLOGIES CORPORATION,

 and

 RAYTHEON COMPANY,

                     Defendants.



   ASSET PRESERVATION AND HOLD SEPARATE STIPULATION AND ORDER

       It is hereby stipulated and agreed by and between the undersigned parties, subject to

approval and entry by the Court, that:

                                     I.     DEFINITIONS

       As used in this Asset Preservation and Hold Separate Stipulation and Order (“Stipulation

and Order”):

       A.      “Acquirer” or “Acquirers” means the entity or entities to whom Defendants divest

any of the Divestiture Assets.

       B.      “Acquirer of the Military Airborne Radios Divestiture Assets” means BAE or

another entity to whom Defendants divest the Military Airborne Radios Divestiture Assets.

       C.      “Acquirer of the Military GPS Divestiture Assets” means BAE or another entity

to whom Defendants divest the GPS Divestiture Assets.

       D.      “Acquirer of the Optical Systems Divestiture Assets” means the entity to whom
             Case 1:20-cv-00824-DLF Document 14 Filed 03/27/20 Page 2 of 16



Defendants divest the Optical Systems Divestiture Assets.

        E.       “Divestiture Assets” means the Military Airborne Radios Divestiture Assets, the

Military GPS Divestiture Assets, and the Optical Systems Divestiture Assets.

        F.       “UTC” means Defendant United Technologies Corporation, a Delaware

corporation with its headquarters in Farmington, Connecticut, its successors and assigns, and its

subsidiaries, divisions, groups, affiliates, partnerships, and joint ventures, and their directors,

officers, managers, agents, and employees.

        G.       “Raytheon” means Defendant Raytheon Company, a Delaware corporation with

its headquarters in Waltham, Massachusetts, its successors and assigns, and its subsidiaries,

divisions, groups, affiliates, partnerships, and joint ventures, and their directors, officers,

managers, agents, and employees.

        H.       “BAE” means BAE Systems, Inc., a Delaware corporation with its headquarters

in Arlington, Virginia, its successors and assigns, and its subsidiaries, divisions, groups,

affiliates, partnerships, and joint ventures, and their directors, officers, managers, agents, and

employees.

        I.       “Military Airborne Radios” means radios that enable military aircraft to

communicate with other aircraft and with the ground, either as standalone devices or as part of

an integrated communication, navigation, and identification suite. “Military Airborne Radios”

does not include Cryptographic Modules, identification friend or foe systems, or data links.

        J.       “Cryptographic Modules” means hardware and software for encryption and

decryption of radio signals and related application-specific integrated circuits and field-

programmable gate arrays for the Military Airborne Radios Business.


                                                   2
         Case 1:20-cv-00824-DLF Document 14 Filed 03/27/20 Page 3 of 16



       K.      “Military Airborne Radios Business” means the business of the design,

development, production, and sale of Military Airborne Radios by Raytheon’s Tactical

Communication Systems division.

       L.      “Military Airborne Radios Divestiture Assets” means the Military Airborne

Radios Business, including:

               1.       All of Defendants’ rights, title, and interests in the facilities located at the

following addresses:

                        a.      5001 U.S. 30 Highway, Fort Wayne, Indiana 46818 (the “Fort

                                Wayne Facility”);

                        b.      Office 135 of Building 100 located at the county-owned facility at

                                7887 Bryan Dairy Road, Largo, Florida 33777;

               2.       All tangible assets related to or used in connection with the Military

Airborne Radios Business, including but not limited to: all manufacturing equipment, quality

assurance equipment, research and development equipment, machine assembly equipment,

tooling and fixed assets, personal property, inventory, office furniture, materials, supplies, and

other tangible property; all licenses, permits, certifications, and authorizations issued by any

governmental organization; all contracts, teaming arrangements, agreements, leases,

commitments, certifications, and understandings, including supply agreements; all customer lists,

contracts, accounts, and credit records; all repair and performance records; and all other records;

               3.      All intangible assets related to or used in connection with the Military

Airborne Radios Business, including but not limited to: all patents; licenses and sublicenses;

intellectual property; copyrights; trademarks, trade names, service marks, and service names


                                                    3
            Case 1:20-cv-00824-DLF Document 14 Filed 03/27/20 Page 4 of 16



(excluding any trademarks, trade names, service marks, or service names containing the name

“Raytheon”); technical information; computer software and related documentation; customer

relationships, agreements, and contracts; know-how; trade secrets; drawings; blueprints; designs;

design protocols; specifications for materials; specifications for parts and devices; safety

procedures for the handling of materials and substances; quality assurance and control

procedures; design tools and simulation capability; all manuals and technical information

Raytheon provides to its own employees, customers, suppliers, agents, or licensees; and all

research data concerning historic and current research and development efforts, including but not

limited to designs of experiments and the results of successful and unsuccessful designs and

experiments; and

                4.    At the option of the Acquirer of the Military Airborne Radios Divestiture

Assets, a worldwide, non-exclusive, royalty-free, irrevocable, paid-up, perpetual license to any

intellectual property related to Cryptographic Modules that is held by Raytheon at the time of the

filing of the Complaint in this action, or is developed by Raytheon during the term of the supply

contract required by Paragraph IV(H) of the proposed Final Judgment, including any extensions

of that term approved by the United States;

Provided, however, that the assets specified in Paragraphs II(L)(1)-(4) above, do not include (i)

the space leased by Raytheon at 1010 Production Road, Fort Wayne, Indiana 46818; (ii) the

space leased by Raytheon in Buildings 100, 400 and 600 at the county-owned facility located at

7887 Bryan Dairy Road, Largo, Florida 33777 (other than Office 135 of Building 100); or (iii)

intellectual property solely related to Cryptographic Modules, except as set forth in Paragraph

II(L)(4).


                                                 4
         Case 1:20-cv-00824-DLF Document 14 Filed 03/27/20 Page 5 of 16



       M.      “Military Airborne Radios Personnel” means all full-time, part-time, or contract

personnel who are or were, at any time between June 9, 2019 and the date on which the Military

Airborne Radios Divestiture Assets are divested, (i) employees of the Military Airborne Radios

Business, (ii) employees of Raytheon primarily involved in the design, development, production,

and sale of Military Airborne Radios (except for Raytheon employees primarily engaged in

human resources, legal, or other general or administrative support functions), or (iii) at the option

of the Acquirer of the Military Airborne Radios Divestiture Assets, up to sixteen (16) employees

of Raytheon knowledgeable in the design, development, production, and use of Cryptographic

Modules, to be selected by the Acquirer of the Military Airborne Radios Divestiture Assets. The

United States, in its sole discretion, will resolve any disagreement regarding which employees

are Military Airborne Radios Personnel.

       N.      “Military Airborne Radios Transition Assets” means those Military Airborne

Radios Divestiture Assets required for Defendants to comply with their obligations under the

supply contract required by Paragraph IV(H) of the proposed Final Judgment.

       O.      “Military GPS Systems” means military receivers and anti-jam products for

global positioning satellite systems.

       P.      “Military GPS Business” means UTC’s business in the design, development,

production, and sale of Military GPS Systems.

       Q.      “Military GPS Divestiture Assets” means the Military GPS Business, including:

               1.      All tangible assets related to or used in connection with the Military GPS

Business, including but not limited to: all manufacturing equipment, quality assurance

equipment, research and development equipment, machine assembly equipment, tooling and


                                                  5
          Case 1:20-cv-00824-DLF Document 14 Filed 03/27/20 Page 6 of 16



fixed assets, personal property, inventory, office furniture, materials, supplies, and other tangible

property; all licenses, permits, certifications, and authorizations issued by any governmental

organization; all contracts, teaming arrangements, agreements, leases, commitments,

certifications, and understandings, including supply agreements; all customer lists, contracts,

accounts, and credit records; all repair and performance records; and all other records;

               2.     All intangible assets related to or used in connection with the Military GPS

Business, including but not limited to: all patents; licenses and sublicenses; intellectual property;

copyrights; trademarks, trade names, service marks, and service names (excluding any

trademarks, trade names, service marks, or service names containing the name “United

Technologies,” “Rockwell,” “Collins,” “UTC,” or “UTX”); technical information; computer

software and related documentation; customer relationships, agreements, and contracts; know-

how; trade secrets; drawings; blueprints; designs; design protocols; specifications for materials;

specifications for parts and devices; safety procedures for the handling of materials and

substances; quality assurance and control procedures; design tools and simulation capability; all

manuals and technical information UTC provides to its own employees, customers, suppliers,

agents, or licensees; and all research data concerning historic and current research and

development efforts, including but not limited to designs of experiments and the results of

successful and unsuccessful designs and experiments;

Provided, however, the assets specified in Paragraphs II(Q)(1)-(2) above do not include (i) the

facility located at 855 35th Street NE, Cedar Rapids, Iowa 52498 (the “Cedar Rapids Facility”)

or (ii) the facility located at 2855 Heartland Drive, Coralville, Iowa 52241 (the “Coralville

Facility”).


                                                  6
         Case 1:20-cv-00824-DLF Document 14 Filed 03/27/20 Page 7 of 16



       R.      “Military GPS Personnel” means all full-time, part-time, or contract personnel

who are or were, at any time between June 9, 2019 and the date on which the Military GPS

Divestiture Assets are divested, (i) employees of the Military GPS Business, or (ii) employees of

UTC primarily involved in the design, development, production, and sale of Military GPS

Systems (except for UTC employees primarily engaged in human resources, legal, or other

general or administrative support functions). The United States, in its sole discretion, will

resolve any disagreement regarding which employees are Military GPS Personnel.

       S.      “Military GPS Transition Assets” means those Military GPS Divestiture Assets

required for Defendants to comply with their obligations under the supply contract required by

Paragraph V(H) of the proposed Final Judgment.

       T.      “Optical Systems” means electro-optical/infrared systems for national security

space missions and defense laser warning survivability subsystems.

       U.      “Optical Systems Business” means UTC’s business in the design, development,

production, and sale of Optical Systems.

       V.      “Optical Systems Divestiture Assets” means the Optical Systems Business,

including:

               1.      All of Defendants’ rights, title, and interests in the facility located at 100

Wooster Heights, Danbury, Connecticut 06810;

               2.     All tangible assets related to or used in connection with the Optical

Systems Business, including but not limited to: all manufacturing equipment, quality assurance

equipment, research and development equipment, machine assembly equipment, tooling and

fixed assets, personal property, inventory, office furniture, materials, supplies, and other tangible


                                                  7
         Case 1:20-cv-00824-DLF Document 14 Filed 03/27/20 Page 8 of 16



property; all licenses, permits, certifications, and authorizations issued by any governmental

organization; all contracts, teaming arrangements, agreements, leases, commitments,

certifications, and understandings, including supply agreements; all customer lists, contracts,

accounts, and credit records; all repair and performance records; and all other records; and

               3.     All intangible assets related to or used in connection with the Optical

Systems Business, including but not limited to: all patents; licenses and sublicenses; intellectual

property; copyrights; trademarks, trade names, service marks, and service names (excluding any

trademarks, trade names, service marks, or service names containing the name “United

Technologies,” “Rockwell,” “Collins,” “UTC,” or “UTX”); technical information; computer

software and related documentation; customer relationships, agreements, and contracts; know-

how; trade secrets; drawings; blueprints; designs; design protocols; specifications for materials;

specifications for parts and devices; safety procedures for the handling of materials and

substances; quality assurance and control procedures; design tools and simulation capability; all

manuals and technical information UTC provides to its own employees, customers, suppliers,

agents, or licensees; and all research data concerning historic and current research and

development efforts, including but not limited to designs of experiments and the results of

successful and unsuccessful designs and experiments.

       W.      “Optical Systems Personnel” means all full-time, part-time, or contract personnel

who are or were, at any time between June 9, 2019 and the date on which the Optical Systems

Divestiture Assets are divested, (i) employees of the Optical Systems Business, or (ii) employees

of UTC involved in the design, development, production, and sale of Optical Systems (except for

UTC employees primarily engaged in human resources, legal, or other general or administrative


                                                 8
         Case 1:20-cv-00824-DLF Document 14 Filed 03/27/20 Page 9 of 16



support functions). The United States, in its sole discretion, will resolve any disagreement

regarding which employees are Optical Systems Personnel.

       X.      “Relevant Personnel” means the Military Airborne Radios Personnel, the Military

GPS Personnel, and the Optical Systems Personnel.

       Y.      The “Transaction” means the proposed merger between UTC and Raytheon.

                                     II.     OBJECTIVES

       The proposed Final Judgment filed in this case is meant to ensure Defendants’ prompt

divestiture of the Divestiture Assets for the purpose of establishing one or more viable

competitors in the design, development, production, and sale of Military Airborne Radios,

Military GPS Systems, and Optical Systems in order to remedy the effects that the United States

alleges would otherwise result from the merger of UTC and Raytheon. This Stipulation and

Order ensures, prior to divestiture, that (1) the Military Airborne Radios Divestiture Assets and

the Military GPS Divestiture Assets remain economically viable, competitive, and saleable, and

that Defendants will preserve and maintain the Military Airborne Radios Divestiture Assets and

the Military GPS Divestiture Assets, and (2) the Optical Systems Business will remain an

independent, economically viable, and ongoing business concern that will remain uninfluenced

by Defendants, and that the level of competition for the design, development, production, and

sale of Optical Systems that existed between Defendants prior to the Transaction is maintained

during the pendency of the ordered divestiture of the Optical Systems Divestiture Assets.




                                                 9
        Case 1:20-cv-00824-DLF Document 14 Filed 03/27/20 Page 10 of 16



                               III.    JURISDICTION AND VENUE

       The Court has jurisdiction over the subject matter of this action and over each of the

parties hereto, and venue for this action is proper in the United States District Court for the

District of Columbia. Defendants waive service of summons of the Complaint.

            IV.       COMPLIANCE WITH AND ENTRY OF FINAL JUDGMENT

       A.         The parties stipulate that a Final Judgment in the form attached hereto as Exhibit A

may be filed with and entered by the Court, upon the motion of any party or upon the Court’s

own motion, at any time after compliance with the requirements of the Antitrust Procedures and

Penalties Act (15 U.S.C. § 16) (“APPA”), and without further notice to any party or other

proceedings, provided that the United States has not withdrawn its consent, which it may do at

any time before the entry of the proposed Final Judgment by serving notice on Defendants and

by filing that notice with the Court. Defendants agree to arrange, at their expense, publication as

quickly as possible of the newspaper notice required by the APPA, which will be drafted by the

United States in its sole discretion. The publication must be arranged no later than three (3)

business days after Defendants’ receipt from the United States of the text of the notice and the

identity of the newspaper within which the publication must be made. Defendants must

promptly send to the United States (1) confirmation that publication of the newspaper notice has

been arranged, and (2) the certification of the publication prepared by the newspaper within

which the notice was published.

       B.         Defendants must abide by and comply with the provisions of the proposed Final

Judgment, pending the Court’s entry of the proposed Final Judgment, or until expiration of time

for all appeals of any Court ruling declining entry of the proposed Final Judgment, and must,


                                                   10
        Case 1:20-cv-00824-DLF Document 14 Filed 03/27/20 Page 11 of 16



from the date of the signing of this Stipulation and Order by the parties, comply with all the

terms and provisions of the proposed Final Judgment. The United States will have the full rights

and enforcement powers set forth in the proposed Final Judgment as though the same were in full

force and effect as the final order of the Court.

       C.      Defendants must not consummate the transaction sought to be enjoined by the

Complaint filed in this action before the Court has signed this Stipulation and Order.

       D.      This Stipulation and Order applies with equal force and effect to any amended

proposed Final Judgment agreed upon in writing by the parties and submitted to the Court.

       E.      If (1) the United States has withdrawn its consent, as provided in Paragraph IV(A)

above, or (2) the proposed Final Judgment is not entered, the time has expired for all appeals of

any Court ruling declining entry of the proposed Final Judgment, and the Court has not otherwise

ordered continued compliance with the terms and provisions of the proposed Final Judgment,

then the parties are released from all further obligations under this Stipulation and Order, and the

making of this Stipulation and Order will be without prejudice to any party in this or any other

proceeding.

       F.      Defendants represent that the divestitures ordered by the proposed Final Judgment

can and will be made and that Defendants will not later raise a claim of mistake, hardship or

difficulty of compliance as grounds for asking the Court to modify any of the provisions

contained therein.

         V.      ASSET PRESERVATION AND HOLD SEPARATE PROVISIONS

       Until the divestitures required by the proposed Final Judgment have been accomplished:




                                                    11
        Case 1:20-cv-00824-DLF Document 14 Filed 03/27/20 Page 12 of 16



       A.      Defendants must preserve, maintain, and continue to operate the Military

Airborne Radios Divestiture Assets and the Military GPS Divestiture Assets to ensure that the

products and services produced by or sold by the Military Airborne Radios Divestiture Assets

and the Military GPS Divestiture Assets continue to be ongoing, economically viable

competitive product lines.

       B.      Defendants must preserve, maintain, and continue to operate the Optical Systems

Business as an independent, ongoing, economically viable competitive business, with

management, sales and operations of such assets held entirely separate, distinct and apart from

those of Defendants’ other operations. Defendants must not coordinate their production,

marketing, or terms of sale of any products with those produced by or sold by the Optical

Systems Business.

       C.      Within twenty (20) days after entry of the Stipulation and Order, Defendants will

inform the United States of the steps they have taken to comply with this Stipulation and Order.

       D.      Defendants must take all steps necessary to ensure that (1) the Optical Systems

Business will be maintained and operated as an independent, ongoing, economically viable and

active competitor in the design, development, production, and sale of Optical Systems; (2)

management of the Optical Systems Business will not be influenced by Defendants; and (3) the

books, records, competitively sensitive sales, marketing and pricing information, and decision-

making concerning production, distribution or sales of products by the Optical Systems Business

will be kept separate and apart from Defendants’ other operations.




                                               12
        Case 1:20-cv-00824-DLF Document 14 Filed 03/27/20 Page 13 of 16



       E.      Defendants must maintain at 2019 or previously approved levels for 2020,

whichever are higher, all promotional, advertising, sales, technical assistance, research and

development, marketing and merchandising support for the Divestiture Assets.

       F.      Defendants must provide sufficient working capital and lines and sources of credit

to continue to maintain the Divestiture Assets as economically viable and competitive, ongoing

businesses, consistent with the requirements of Paragraphs V(A), V(B), and V(D).

       G.      Defendants must take all steps necessary to ensure that the Divestiture Assets are

fully maintained in operable condition at no less than their current capacity and sales, and must

maintain and adhere to normal repair and maintenance schedules for the Divestiture Assets.

       H.      Defendants must not, except as part of a divestiture approved by the United States

in accordance with the terms of the proposed Final Judgment, remove, sell, lease, assign,

transfer, pledge or otherwise dispose of any of the Divestiture Assets.

       I.      Defendants must maintain, in accordance with sound accounting principles,

separate, accurate and complete financial ledgers, books and records that report on a periodic

basis, such as the last business day of every month, consistent with past practices, the assets,

liabilities, expenses, revenues and income for each set of Divestiture Assets.

       J.      Defendants must take no action that would jeopardize, delay, or impede the sale

of the Divestiture Assets.

       K.      Defendants must maintain the working conditions, staffing levels, and work force

training and expertise associated with each set of Divestiture Assets. Relevant Personnel must

not be transferred or reassigned except for transfer bids initiated by employees pursuant to

Defendants’ regular, established job posting policy. Defendants must provide the United States


                                                 13
        Case 1:20-cv-00824-DLF Document 14 Filed 03/27/20 Page 14 of 16



with ten (10) calendar days’ notice of the transfer of Relevant Personnel. Upon objection by the

United States to such transfer, Relevant Personnel may not be transferred or reassigned.

Defendants must use all reasonable efforts, including by providing financial incentives, to

encourage Relevant Personnel to continue in the positions held as of the date of the signing of

this Stipulation and Order by the United States and Defendants; however, financial incentives

may not be structured so as to disincentivize employees from accepting employment with an

Acquirer.

       L.      UTC must appoint a person or persons to oversee the Military GPS Business and

a separate person or persons to oversee the Optical Systems Business, and Raytheon must

appoint a person or persons to oversee the Military Airborne Radios Business. Such persons will

be responsible for Defendants’ compliance with this Section. These persons will have complete

responsibility for the Military GPS Business, the Optical Systems Business, and the Military

Airborne Radios Business, respectively, for the duration of this Stipulation and Order, subject to

the provisions of the Final Judgment. In the event any such person is unable to perform his or

her duties, Defendants must appoint, subject to the approval of the United States, a replacement

within ten (10) working days. Should Defendants fail to appoint a replacement acceptable to the

United States within this time period, the United States will appoint a replacement.

       M.      Defendants must take no action that would interfere with the ability of any trustee

appointed pursuant to the proposed Final Judgment to complete the divestitures pursuant to the

proposed Final Judgment to an Acquirer or Acquirers acceptable to the United States.




                                                14
        Case 1:20-cv-00824-DLF Document 14 Filed 03/27/20 Page 15 of 16



  VI.     DURATION OF ASSET PRESERVATION AND HOLD SEPARATE OBLIGATIONS

        Defendants’ obligations under Section V of this Stipulation and Order will remain in effect (1)

with respect to the Military Airborne Radios Divestiture Assets other than any Military Airborne Radios

Transition Assets, until consummation of the divestiture of the Military Airborne Radios Divestiture

Assets as required by the proposed Final Judgment; (2) with respect to the Military Airborne Radios

Transition Assets, until transfer of such assets as required by the proposed Final Judgment; (3) with

respect to the Military GPS Divestiture Assets other than any Military GPS Transition Assets, until

consummation of the divestiture of the Military GPS Divestiture Assets as required by the proposed

Final Judgment; (4) with respect to the Military GPS Transition Assets, until transfer of such assets as

required by the proposed Final Judgment; (5) with respect to the Optical Systems Divestiture Assets,

until consummation of the divestiture of the Optical Systems Divestiture Assets as required by the

proposed Final Judgment; or (6) until further order of the Court. If the United States voluntarily

dismisses the Complaint in this matter, Defendants are released from all further obligations under this

Stipulation and Order.



Dated: March 26, 2020

Respectfully submitted,

FOR PLAINTIFF
UNITED STATES OF AMERICA


         /s/
KEVIN C. QUIN
United States Department of Justice
Antitrust Division
Defense, Industrials, and Aerospace Section


                                                15
        Case 1:20-cv-00824-DLF Document 14 Filed 03/27/20 Page 16 of 16



450 Fifth Street, NW, Suite 8700
Washington, DC 20530
Tel: (202) 307-0922
Fax: (202) 514-9033
Email: kevin.quin@usdoj.gov

FOR DEFENDANT
UNITED TECHNOLOGIES CORPORATION


         /s/                                           /s/
SHAWN R. JOHNSON                              DAMIAN G. DIDDEN
Crowell & Moring LLP                          Wachtell, Lipton, Rosen & Katz
1001 Pennsylvania Avenue NW                   51 West 52nd Street
Washington, DC 20004                          New York, NY 10019
Tel: (202) 624-2624                           Tel: (212) 403-1113
Fax: (202) 628-5116                           Fax: (212) 403-2113
Email: srjohnson@crowell.com                  Email: DGDidden@WLRK.com

FOR DEFENDANT
RAYTHEON COMPANY


         /s/
DAVID A. HIGBEE
Shearman & Sterling LLP
401 9th Street, NW
Washington, DC 20004
Tel: (202) 508-8071
Fax: (202) 661-7480
Email: david.higbee@shearman.com



                                        O R D E R

       IT IS SO ORDERED by the Court, this __27__ day of _March_____________________.




                                              United States District Judge



                                         16
